DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claims 1, (and similarly with claim 13) – The claim recites “the input module is configured to enable… to receive….” See MPEP 2181. The claim limitation uses “the input module”. The “the input module” is modified by functional language “to enable… to receive….” The “input module” is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. pg. 18 ln. 23-24. Enabling a user to specify or input information is considered a coextensive function, such as, ‘receiving’ data. Therefore, the recitation of a processor is sufficient structure for performing the claim. See MPEP 2181(II)(B).
Regarding Claims 1, (and similarly with claim 13) – The claim recites “the data and model analysis module is configured to determine….” See MPEP 2181. The claim limitation uses “the data and 
Regarding Claims 1, (and similarly with claim 13) – The claim recites “the optimization module is configured to rank….” See MPEP 2181. The claim limitation uses “the optimization module”. The “the optimization module” is modified by functional language “to rank….” The “optimization module” is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. pg. 18 ln. 23-24.
Regarding Claim 2 – The claim recites “the input module is configured to enable….” See MPEP 2181. The claim limitation uses “the input module”. The “the input module” is modified by functional language “to enable ….” The “input module” is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. pg. 18 ln. 23-24. Enabling a user to provide or input information is considered a coextensive function, such as, ‘receiving’ data. Therefore, the recitation of a processor is sufficient structure for performing the claim. See MPEP 2181(II)(B).
Regarding Claim 3 – The claim recites “the optimization module is configured to output information….” See MPEP 2181. The claim limitation uses “the optimization module”. The “the optimization module” is modified by functional language “to output information….” The “optimization module” is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. pg. 18 ln. 23-24. Configuring for the output of information is considered a coextensive function, such as, ‘processing’ data. Therefore, the recitation of a processor is sufficient structure for performing the claim. See MPEP 2181(II)(B).
Regarding Claim 4 – The claim recites “the data and model analysis module is configured to determine….” See MPEP 2181. The claim limitation uses “the data and model analysis module”. The “the data and model analysis module” is modified by functional language “to determine….” The “data and model analysis module” is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. pg. 18 ln. 23-24.
Regarding Claim 5 – The claim recites “the optimization module is configured to determine….” See MPEP 2181. The claim limitation uses “the optimization module”. The “the optimization module” is 
Regarding Claim 6 – The claim recites “the optimization module is configured to rank….” See MPEP 2181. The claim limitation uses “the optimization module”. The “the optimization module” is modified by functional language “to rank….” The “optimization module” is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. pg. 18 ln. 23-24.
Regarding Claim 7 – The claim recites “the data and model analysis module is configured to determine….” See MPEP 2181. The claim limitation uses “the data and model analysis module”. The “the data and model analysis module” is modified by functional language “to determine….” The “data and model analysis module” is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. pg. 18 ln. 23-24.
Regarding Claim 11 – The claim recites “the data and model analysis module is configured to derive….” See MPEP 2181. The claim limitation uses “the data and model analysis module”. The “the data and model analysis module” is modified by functional language “to derive….” The “data and model analysis module” is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. pg. 18 ln. 23-24.
Regarding Claim 12 – The claim recites “the input module is configured to enable….” See MPEP 2181. The claim limitation uses “the input module”. The “the input module” is modified by functional language “to enable ….” The “input module” is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. pg. 18 ln. 23-24. Enabling a user to specify or input information is considered a coextensive function, such as, ‘receiving’ data. Therefore, the recitation of a processor is sufficient structure for performing the claim. See MPEP 2181(II)(B).
Regarding Claim 13 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, (and similarly with claim 13) – The claim recites “the data and model analysis module is configured to determine….” and “the optimization module is configured to rank….” The specification at pg. 18 ln. 23-24 only discloses that a processor can fulfill the functions of the invention. 
Regarding Claim 4 – The claim recites “the data and model analysis module is configured to determine….” The specification at pg. 18 ln. 23-24 only discloses that a processor can fulfill the functions of the invention. Since, the functions of “data and model analysis module” does not fall under recognized functions of coextensive functions, it requires more support than a processor. See MPEP 2181(II)(B). Appropriate correction is required.
Regarding Claim 5 – The claim recites “the optimization module is configured to determine….” The specification at pg. 18 ln. 23-24 only discloses that a processor can fulfill the functions of the invention. Since, the functions of “the optimization module” does not fall under recognized functions of coextensive functions, it requires more support than a processor. See MPEP 2181(II)(B). Appropriate correction is required.
Regarding Claim 6 – The claim recites “the optimization module is configured to rank….” The specification at pg. 18 ln. 23-24 only discloses that a processor can fulfill the functions of the invention. Since, the functions of “the optimization module” does not fall under recognized functions of coextensive functions, it requires more support than a processor. See MPEP 2181(II)(B). Appropriate correction is required.
Regarding Claim 7 – The claim recites “the data and model analysis module is configured to determine….” The specification at pg. 18 ln. 23-24 only discloses that a processor can fulfill the functions of the invention. Since, the functions of “data and model analysis module” does not fall under recognized functions of coextensive functions, it requires more support than a processor. See MPEP 2181(II)(B). Appropriate correction is required.
Regarding Claim 11 – The claim recites “the data and model analysis module is configured to derive….” The specification at pg. 18 ln. 23-24 only discloses that a processor can fulfill the functions of the invention. Since, the functions of “data and model analysis module” does not fall under recognized functions of coextensive functions, it requires more support than a processor. See MPEP 2181(II)(B). Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, the claim recites “the threshold value is a percentage of the number of values, which comprises zero percent”. Since this claim depends from claim 7, it is unclear how the available data records can be missing less than zero percent of the number of values. For examination purposes the available record is construed as being one hundred complete. Appropriate correction is required.  
Regarding claim 15, the metes and bounds of claim are unclear because it is unclear what system is being claimed and unclear what the processor is executing. Appropriate correction is required. 
Regarding claim 1, the claim limitation “the data and model analysis module is configured to determine…” and “the optimization module is configured to rank…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification at pg. 18 ln. 23-24 only discloses that a processor can fulfill the functions of the invention. Since, the functions of “data and model analysis module” and “the optimization module” do not fall under recognized functions of coextensive functions, they require more support than a processor. See MPEP 2181(II)(B). It is unclear if the module is structure or software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Appropriate correction is required.
Regarding Claim 4 the claim limitation “the data and model analysis module is configured to determine…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written 
Regarding Claim 5 the claim limitation “the optimization module is configured to determine…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification at pg. 18 ln. 23-24 only discloses that a processor can fulfill the functions of the invention. Since, the functions of “the optimization module” does not fall under recognized functions of coextensive functions, it requires more support than a processor. See MPEP 2181(II)(B). It is unclear if the module is structure or software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Appropriate correction is required.
Regarding Claim 6 the claim limitation “the optimization module is configured to rank….” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification at pg. 18 ln. 23-24 only discloses that a processor can fulfill the functions of the invention. Since, the functions of “the optimization module” does not fall under recognized functions of coextensive functions, it requires more support than a processor. See MPEP 2181(II)(B). It is unclear if the module is structure or software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Appropriate correction is required.
Regarding Claim 7 the claim limitation “the data and model analysis module is configured to determine…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification at pg. 
Regarding Claim 11 the claim limitation “the data and model analysis module is configured to derive…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification at pg. 18 ln. 23-24 only discloses that a processor can fulfill the functions of the invention. Since, the functions of “data and model analysis module” does not fall under recognized functions of coextensive functions, it requires more support than a processor. See MPEP 2181(II)(B). It is unclear if the module is structure or software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Appropriate correction is required.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-12 are drawn to an apparatus for patient data availability analysis, which is within the four statutory categories (i.e. apparatus). Claims 13 are drawn to a system for patient data availability analysis, which is within the four statutory categories (i.e. apparatus). Claims 14 are drawn to a method for patient data availability analysis, which is within the four statutory categories (i.e. process).  Claims 15 are drawn to a computer program element for patient data availability analysis, which is within the four statutory categories (i.e. manufacture).
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with independent claim 13, 14, 15) recites: 
An apparatus for patient data availability analysis, comprising: 
an input module; 
a data and model analysis module; and 
an optimization module; 
wherein, the input module is configured to enable a user to specify a plurality of models, wherein each model being used in clinical research and predicting a disease outcome, wherein each model 
wherein, the input module is configured to receive a plurality of data records from the at least one data source, wherein each data record comprises at least one attribute; 
wherein, the data and model analysis module is configured to determine a set of available data records for each model from the plurality of data records, the determination for a model comprising utilization of the model variables for that model, the associated source variables and the at least one attribute for the plurality of data records; 
wherein, the data and model analysis module is configured to determine a plurality of availability measures for the corresponding plurality of models, the determination comprises utilization of the determined set of available data records for each model; and 
wherein, the optimization module is configured to rank and select a sub-set of models of the plurality of models as top models of data availability, wherein the selection comprises utilization of the plurality of availability measures.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal interactions (i.e., following rules or steps), but for the recitation of generic computer components. For example, but for the input module, data and model analysis module, optimization module, output unit, the limitations of the claims encompass following rules or steps to analyze the availability of patient records, determine the appropriate model from the plurality of models, and selecting the model. If a claim limitation, under its broadest reasonable interpretation, covers management of personal interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-12 reciting particular aspects of patient data availability analysis, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
Claim 1 (and substantially similar with independent claim 13, 14, 15) recites: 
An apparatus for patient data availability analysis, comprising: 
an input module; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a data and model analysis module; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
an optimization module; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
wherein, the input module is configured to enable a user to specify a plurality of models, wherein each model being used in clinical research and predicting a disease outcome, wherein each model provides output as a function of model variables, and the input module is configured to enable the user to define at least some model variables for the plurality of models, and the input module is configured to enable the user to specify source variables, wherein a model variable can be derived from one or more source variables, and the input module is configured to enable the user to specify at least one data source; (merely data-gathering steps as noted below, see MPEP 2106.05(g))
wherein, the input module is configured to receive a plurality of data records from the at least one data source, wherein each data record comprises at least one attribute; (merely data-gathering steps as noted below, see MPEP 2106.05(g))
wherein, the data and model analysis module is configured to determine a set of available data records for each model from the plurality of data records, the determination for a model comprising utilization of the model variables for that model, the associated source variables and the at least one attribute for the plurality of data records; 
wherein, the data and model analysis module is configured to (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) determine a plurality of availability measures for the corresponding plurality of models (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), the determination comprises utilization of the determined set of available data records for each model; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
wherein, the optimization module is configured to (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) rank and select a sub-set of models of the plurality of models as top models of data availability, wherein the selection comprises utilization of the plurality of availability measures.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the input module, data and model analysis module, optimization module, output unit, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification pg. 18 ln. 23-24, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of enabling a user to specify models, define variables, source variables, and data sources; receiving data records amounts to selecting a particular data source or type of data to be manipulated and gathering data, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-12 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-12 recite additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and adding insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the input module, data and model analysis module, optimization module, output unit, e.g., Applicant’s spec describes the computer system  consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. pg. 18 ln. 23-24, see also Deakin University (WO 2014/201515) in view of Elashoff (US 2015/0220868)); enabling a user to specify models, define variables, source variables, and data sources; receiving data records, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Deakin University (WO 2014/201515) in view of Elashoff (US 2015/0220868). 
Regarding claim 1, Deakin discloses an apparatus for patient data availability analysis, comprising: (Deakin pg. 3 ln. 14 to pg. 4 ln. 14; pg. 13 ln. 5 to pg. 15 ln. 28 and Fig.1A-B and corresponding text)
an input module; (Deakin, pg. 3 ln. 16-34 discloses the summary of the invention including an input module; pg. 13 ln. 10-11 discloses an input module 104 for performing a raw medical input process; pg. 15 ln. 30 to pg. 27 ln. 25: discloses the raw medical data input process using input module 104, extractor 106, selector 110); 
a data and model analysis module; and (Deakin, pg. 3 ln. 16-34 discloses the summary of the invention including selector module; pg. 13 ln. 5 to pg. 15 ln. 28, pg. 27 ln. 11 to pg. 32 ln. 6 discloses using selector 110 to look at the raw data set in relation to prediction models for outcomes)
an optimization module; (Deakin, pg. 13 ln. 5 to pg. 15 ln. 28: selector 110);
wherein, the input module is configured to enable a user to specify a plurality of models, (Deakin, pg. 27 ln. 11-14, "Feature Selection Process": selector 110 takes into account assumed prediction models)
wherein each model being used in clinical research and predicting a disease outcome, (Deakin, pg. 1 ln. 16-19, pg. 27 ln. 23-25: e.g. a probability model for developing diabetes)
wherein each model provides output as a function of model variables, (Deakin, pg. 27 ln. 11-14, pg. 27 ln. 23-25: selector 110 receives a prediction model that is assumed to predict at least one outcome, e.g. a probability model for developing diabetes, for the patients represented in the raw medical data)
and the input module is configured to enable the user to define at least some model variables for the plurality of models, and the input module is configured to enable the user to specify source variables, wherein a model variable can be derived from one or more source variables, and the input module is configured to enable the user to specify at least one data source; wherein, the input module is configured to receive a plurality of data records from the at least one data source, wherein each data record comprises at least one attribute; (Deakin, pg. 3 ln. 16-24; pg. 15 ln. 30 to pg. 22 ln. 82, "Raw Medical Data Input Process": the input module 104 of system 100 receives Electronic Medical Records (EMRs), wherein EMRs include descriptions for medical occurrences, outcomes etc., and generates events data for each person representing a multi-layered timeline, each event type {construed as source variable} including an event value {construed as attribute}. pg. 18 ln. 22-23: The data input process maps or transfers data fields in the medical data in the EMRs {construed as source variables} into entities in a predefined hierarchy. Table 1 on pg. 17 shows exemplary entity types {construed as source variables}, and Table 2 on pg. 21 shows mappings of event values {construed as attributes} for each entity type; pg. 3 ln. 25-28, pg. 23 ln.5 to pg. 27 ln. 6, "Temporal Feature Extraction Process": extractor 106 extracts feature values and generates a set of features f {construed as model variables} stored in a feature set module 108, by applying a filter bank with k filters to said event types {construed as source variables}; pg. 26 ln. 29-30: much of the clinical record can be represented as a sparse temporal image)
wherein, the data and model analysis module is configured to determine a set of available data records for each model from the plurality of data records, the determination for a model comprising utilization of the model variables for that model, the associated source variables and the at least one attribute for the plurality of data records; (Deakin, pg. 27 ln. 11-14, pg. 27 ln. 26 to pg. 28 ln. 16, paragraph over pg.28-29: in a feature pruning process, selector 110 penalizes or removes features from the determined feature set f {construed as model variables} that are weakly indicative of future outcomes according to assumed prediction models for those outcomes, and selects features that are strongly indicative of the outcome. The system accesses medical training data D which represent: (i) actual outcomes y for patients in the training data; and (ii) medical information, e.g. EMRs with at least some similarities to the types of information in the raw medical data; wherein the training data set D can be a subset of the raw medical data or a separate training set. To determine which of the training features are strongly indicative of the outcome, each feature is assigned a variable weighting w which can be a different weighting for each event type {construed as source variable} associated with the features {construed as model variables}. The system accesses data representing an assumed relationship between a variable in the assumed prediction model, feature values f in the training data, and respective variable weights w, and, by varying the weights, can then determine which weight values correspond to correct solutions)
and wherein, the optimization module is configured to rank and select a sub-set of models of the plurality of models as top models of data availability, (Deakin, pg. 27 ln. 26-30: The selected strongly-predictive features comprise a compact subset or vector of features from the extracted set or vector of features f from the temporal feature extraction process. The compact subset provides a small sub-set of robust risk indicators that provide at least a good explanation of one or more selected potential outcomes. Thus, the variable weights {construed as resulting in a plurality of models} are adjusted during the training to provide a selected sub-set of models with optimal weights and a compact subset of feature sets, thereby resulting in a selection of a sub-set of models of the plurality of models as top models of data availability. This top- scoring model as defined by the weighted subset of features f is then selected for the classification module 114 (pg. 32-33, Classifier Training Process and Classification Process))

wherein, the data and model analysis module is configured to determine a plurality of availability measures for the corresponding plurality of models, the determination comprises utilization of the determined set of available data records for each model; (Elashoff, [0024]-[0025]: for each data set, a variable is added that represents the number of records that the given patient had within that data set; variables that have a high missing fraction are recorded to missing/non-missing)
wherein the selection comprises utilization of the plurality of availability measures. (Elashoff, [0007]: the models can be applied to the patient data to identify variable values more likely to be erroneous, and in turn to quantify the data quality of patients, sites, and the clinical trial itself; [0016], Fig.1: analysis server 100 derives models for one or more variables in the patient records that indicate how likely it is that the data in one or more patient data records is accurate. The analysis server 100 can then apply the models to the patient data records to identify values of variables that have a comparatively high likelihood of containing inaccurate data. Analysis server 100 can additionally aggregate its findings from the level of individual values of patient data records to make higher-level observations, such as identifying sites 120 that produce greater than average numbers of errors, or assessing the current overall quality of patient data in the clinical trial to determine whether additional data still should be collected and verified, or whether the existing data is sufficient and the clinical trial need therefore collect no additional data; [0060]-[0068]: scoring module 230 aggregates the scores produced by the models with respect to individual patient data record values; [0069]-[0070]: grading module 240 uses the scores produced by the scoring module 230 to assign a grade to the clinical trial as a whole. The assignment of the grade enables those in charge of the clinical trial to quickly determine whether 
Models can be applied to patient data for analysis and prediction but to avoid using erroneous data it must be verified for accuracy. See Elashoff [0006]-[0007].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing and predictive modeling, before the effective filing date of the claimed invention, to modify Deakin to incorporate wherein, the data and model analysis module is configured to determine a plurality of availability measures for the corresponding plurality of models, the determination comprises utilization of the determined set of available data records for each model; and wherein the selection comprises utilization of the plurality of availability measures as taught by Elashoff in order to verify records are available for use that do not contain erroneous data before applying a model to thee available data. 
Regarding claim 2, Deakin-Elashoff teaches the apparatus according to claim 1, and Elashoff further teaches wherein, the input module is configured to enable a user to provide constraints of expected data, and wherein the data and model analysis module is configured to determine for each model of the plurality of models statistics of variables specified in the constraints of expected data provided by the user, and wherein the selection of the sub-set of models comprises utilization of the determined statistics of variables for the plurality of models. (Elashoff [0016], Fig.1: analysis server 100 derives models for one or more variables in the patient records that indicate how likely it is that the data in one or more patient data records is accurate. The analysis server 100 can then apply the models to the patient data records to identify values of variables that have a comparatively high likelihood of containing inaccurate data. [0069]-[0070]: grading module 240 uses the scores produced by the scoring module 230 to assign a grade to the clinical trial as a whole. The assignment of the grade enables those in charge of the clinical trial to quickly determine whether the current data quality of the clinical trial is sufficient, or whether the anomalies require investigation and/or whether more data should be collected.)
Regarding claim 3, Deakin-Elashoff teaches the apparatus according to claim 2, and Elashoff further teaches: wherein the optimization module is configured to output information on whether any data records of the available data records for the top models are outside of the constraints of expected data input by the user. (Elashoff [0016], Fig.1: analysis server 100 derives models for one or more variables in the patient records that indicate how likely it is that the data in one or more patient data 
Regarding claim 4, Deakin-Elashoff teaches the apparatus according to claim 1, wherein the data and model analysis module is configured to determine at least one model performance for at least one model of the plurality of models, and wherein the selection of the sub-set of models comprises utilization of the at least one model performance. (Deakin, pg. 1 ln. 16-19, pg. 27 ln. 23-25: e.g. a probability model for developing diabetes {model performance construed as being used for making predictions}).
Regarding claim 5, Deakin-Elashoff teaches the apparatus according to claim 1, and Deakin further discloses wherein the optimization module is configured to determine a best model of the sub-set of models. (Deakin, pg. 27 ln. 26-30: The selected strongly-predictive features comprise a compact subset or vector of features from the extracted set or vector of features f from the temporal feature extraction process. The compact subset provides a small sub-set of robust risk indicators that provide at least a good explanation of one or more selected potential outcomes. Thus, the variable weights {construed as resulting in a plurality of models} are adjusted during the training to provide a selected sub-set of models with optimal weights and a compact subset of feature sets, thereby resulting in a selection of a sub-set of models of the plurality of models as top models of data availability. This top- scoring model as defined by the weighted subset of features f is then selected for the classification module 114 (pg. 32-33, Classifier Training Process and Classification Process))
Regarding claim 6, Deakin-Elashoff teaches the apparatus according to claim 1, and Deakin further discloses wherein the optimization module is configured to rank the sub-set of models. (Deakin, pg. 27 ln. 26-30: The selected strongly-predictive features comprise a compact subset or vector of features from the extracted set or vector of features f from the temporal feature extraction process. The compact subset provides a small sub-set of robust risk indicators that provide at least a good explanation of one or more selected potential outcomes. Thus, the variable weights {construed as resulting in a plurality of models} are adjusted during the training to provide a selected sub-set of models with optimal weights and a compact subset of feature sets, thereby resulting in a selection of a sub-set of models of the plurality of models as top models of data availability. This top- scoring model as defined by the weighted subset of 
Regarding claim 7, Deakin-Elashoff teaches the apparatus according to claim 1, and Deakin further discloses:
wherein the data and model analysis module is configured to determine a number of clean data records of the available data records for each model, (Deakin, pg. 27 ln. 11-14, pg. 27 ln. 26 to pg. 28 ln. 16, paragraph over pg.28-29: in a feature pruning process, selector 110 penalizes or removes features from the determined feature set f {construed as model variables} that are weakly indicative of future outcomes according to assumed prediction models for those outcomes, and selects features that are strongly indicative of the outcome. The system accesses medical training data D which represent: (i) actual outcomes y for patients in the training data; and (ii) medical information, e.g. EMRs with at least some similarities to the types of information in the raw medical data; wherein the training data set D can be a subset of the raw medical data or a separate training set. To determine which of the training features are strongly indicative of the outcome, each feature is assigned a variable weighting w which can be a different weighting for each event type {construed as source variable} associated with the features {construed as model variables}. The system accesses data representing an assumed relationship between a variable in the assumed prediction model, feature values f in the training data, and respective variable weights w, and, by varying the weights, can then determine which weight values correspond to correct solutions {clean is construed as available})
And Elashoff further teaches:
wherein each of the available data records comprises a plurality of values, and wherein the clean data records are determined as those data records of the available data records that are missing less than a threshold number of values, and wherein the availability measure for a model comprises the number of clean data records for that model. (Elashoff, [0024]-[0025]: for each data set, a variable is added that represents the number of records that the given patient had within that data set; variables that have a high missing fraction are recorded to missing/non-missing [0047] The scoring module 230 applies the models 206 derived by the model derivation module 220 to variable values of patient data records of the unified records 202, or to entire 
The combination of the references mentioned above was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 8, Deakin-Elashoff teaches the apparatus according to claim 7, and Elashoff further teaches: wherein the availability measure for the model comprises the number of clean data records for that model divided by the total number of clean data records. (Elashoff [0053] In one embodiment, the anomaly score is computed both (a) across the set of all patient data records [0064] In one embodiment, the scoring module 230 produces an aggregate anomaly score for each variable of the patient data records by computing the percentage the set of all patient data records (or of a representative subset thereof) for which the variable's value was considered anomalous).
Regarding claim 9, 
Regarding claim 10, Deakin-Elashoff teaches the apparatus according to claim 1, and Deakin further discloses: wherein the availability measure for a model has a value that is weighted by the number of model variables for that model. (Deakin pg. 28 ln. 8-9 to determine which of the training features are strongly indicative of the outcome, each feature is assigned a variable weighting w).
Regarding claim 11, Deakin-Elashoff teaches the apparatus according to claim 1, and Deakin further discloses: wherein the data and model analysis module is configured to derive at least one model variable for at least one of the plurality of models, the derivation comprising matching at least some of the model variables input by the user with corresponding at least one source variable. (Deakin (Deakin, pg. 27 ln. 11-14, pg. 27 ln. 26 to pg. 28 ln. 16, paragraph over pg.28-29: in a feature pruning process, selector 110 penalizes or removes features from the determined feature set f {construed as model variables} that are weakly indicative of future outcomes according to assumed prediction models for those outcomes, and selects features that are strongly indicative of the outcome. The system accesses medical training data D which represent: (i) actual outcomes y for patients in the training data; and (ii) medical information, e.g. EMRs with at least some similarities to the types of information in the raw medical data; wherein the training data set D can be a subset of the raw medical data or a separate training set. To determine which of the training features are strongly indicative of the outcome, each feature is assigned a variable weighting w which can be a different weighting for each event type {construed as source variable} associated with the features {construed as model variables}; Claim 6: determine weights for the feature values when they are used in the numerical model to generate an optimal match between a probability generated by the numerical model and a probability generated from the medical outcomes in the raw medical data).
Regarding claim 12, Deakin-Elashoff teaches the apparatus according to claim 1, and Deakin further discloses: wherein the input module is configured to enable the user to input a search query, and wherein the user specifying the plurality of models comprises the input unit identifying at least one model according to the search query. (Deakin, pg. 27 ln. 11-14, "Feature Selection Process": selector 110 takes into account assumed prediction models). 
Regarding claim 13
Regarding claim 14, recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejection or similar reasons as given above.
Regarding claim 15, recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejection or similar reasons as given above. Additionally, Deakin further discloses: executed by a processor (Deakin pg. 34 ln. 10-12 the computer system 800 includes… at least one computer processor 808). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686